Citation Nr: 0529426	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-05 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a right 
eye injury with no light perception and chronic retinal 
detachment and left eye strain, currently 40 percent 
disabling.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In July 2003 the veteran provided oral testimony before a 
Veterans Law Judge (VLJ) sitting at the RO, a transcript of 
which has been associated with the claims file. As that VLJ 
is no longer at the Board, the veteran was given the 
opportunity to attend hearing before another VLJ. In 
September 2005, the veteran indicated he did not want an 
additional hearing.

In March 2004, the case was remanded by the Board for 
additional development.


FINDING OF FACT

The veteran's service-connected eye disability is manifested 
by blindness in the right eye; corrected vision in the left 
eye is 20/20 and peripheral vision is within normal limits.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for the 
service-connected right eye disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.75, 4.84a, Code 6069 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in August 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until July 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1998 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A special VA examination to address the question at 
issue was conducted in July 2004. For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Blindness in one eye, having only light perception, is rated 
as 40 percent disabling where vision in the other eye is 
20/50 and as 50 percent disabling where vision in the other 
eye is 20/70. 38 C.F.R. § 4.84a, Code 6069.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required. 
38 C.F.R. § 4.75.


Analysis

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including the transcript of the 
personal hearing conducted by a VLJ in July 2003, and the 
report of a VA eye examination in July 2004. In July 2003, 
the veteran testified that he had had to leave his job at the 
Post Office after approximately 31 years because his 
worsening eyesight prevented him from driving.

Service connection is in effect for residuals of a right eye 
injury with no light perception and chronic retinal 
detachment and left eye strain, currently 40 percent 
disabling. The report of the most recent VA examination in 
July 2004 confirms that the veteran is blind in the right 
eye. His left eye was described as healthy with 20/20 vision. 
Peripheral vision in the left eye was within normal limits. 
The photophobia reported by the veteran was attributed by the 
examiner to dry eyes, treatable with artificial tears. The 
veteran also was using medication for periodic irritation and 
pain in the right eye. Although the Board has carefully 
considered the veteran's testimony concerning his service-
connected eye condition, based on the above examination 
findings, the Board can only conclude that the criterion for 
the next higher rating of 50 percent, vision in the left eye 
of 20/70, is not met or approximated. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.84a, Code 6069.

The preponderance of the evidence is against a rating in 
excess of 40 percent for the veteran's service-connected 
residuals of a right eye injury with no light perception and 
chronic retinal detachment and left eye strain.  It follows 
that the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for residuals of a right 
eye injury with no light perception and chronic retinal 
detachment and left eye strain is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


